     Case 18-50227             Doc 44     Filed 12/11/18         EOD 12/11/18 11:37:16               Pg 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

In re:                                                   )    Chapter 11
                                                         )
hhgregg, Inc., et al.,1                                  )    Case No. 17-01302-JJG-11
                                                         )
         Debtor.                                         )    (Jointly Administered)
                                                         )
                                                         )
WGT V, LLC,                                              )
                                                         )
                  Plaintiff,                             )
         v.                                              )    Adversary Proceeding No. 18-50227
                                                         )
Gregg Appliances, Inc., The Official                     )
Committee of Unsecured Creditors for                     )
Gregg Appliances, Inc., Wells Fargo                      )
Bank, N.A. and GACP Finance Co., LLC,                    )
                                                         )
                  Defendants.                            )
                                                         )
                               JOINT MOTION TO CONTINUE
                          DECEMBER 18, 2018 PRETRIAL CONFERENCE
         Plaintiff, WGT V, LLC (“Plaintiff”), and Defendants, Gregg Appliances, Inc., The Official

Committee of Unsecured Creditors for Gregg Appliances, Inc., Wells Fargo Bank, N.A., and

GACP Finance Co., LLC (collectively, the “Defendants”), each by counsel, file their Joint Motion

to Continue the December 18, 2018 Pretrial Conference. In support of their motion, the Plaintiff

and Defendants state the following:

         1.       The Plaintiff commenced this action on August 9, 2018 by filing its Complaint for

Declaratory and Other Relief [Doc 1].

         2.       The Defendants filed their answers, affirmative defenses and/or counterclaims on


1
        The debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875) (collectively, the
“Debtors”). The location of the Debtors’ corporate headquarters is 755 W. Carmel Drive, Suite 207, Carmel, IN
46032.


19779761.1
     Case 18-50227       Doc 44      Filed 12/11/18     EOD 12/11/18 11:37:16          Pg 2 of 4



September 10, 2018 and September 27, 2018 [Docs, 8, 13, 14, and 37].

         3.    On November 1, 2018, this Court entered its Order Setting Pretrial Conference

scheduling a pretrial conference in this matter for December 18, 2018 at 9:30 a.m. and ordering

that pretrial reports be filed by December 11, 2018 [Doc 43].

         4.    By this motion, the Plaintiff and the Defendants request that (i) the deadline for

pretrial reports be continued for thirty (30) days; and (ii) the pretrial conference scheduled for

December 18, 2018 at 9:30 a.m. be continued for thirty (30) days to a date consistent with this

Court’s calendar in order to allow the parties time to discuss the issues raised in this matter and to

continue to work on a joint pretrial report.

         WHEREFORE, Plaintiff and Defendants request that the Court enter an order (i)

continuing the deadline for pretrial reports for thirty (30) days; (ii) continuing the pretrial

conference scheduled in this matter for December 18, 2018 at 9:30 a.m. for thirty (30) days to a

date consistent with this Court’s calendar; and (iii) granting all other just and appropriate relief.

                                               Respectfully submitted,


                                               TAFT STETTINIUS & HOLLISTER LLP


                                           By: /s/ Michael P. O’Neil
                                              Michael P. O’Neil (21478-49)
                                              John R. Humphrey (21678-49)
                                              One Indiana Square, Suite 3500
                                              Indianapolis, Indiana 46204-2023
                                              Tel.: (317) 713-3500
                                              Fax: (317) 713-3699
                                              Email: MONeil@taftlaw.com
                                              Email: JHumphrey@taftlaw.com

                                               Counsel for WGT V, LLC




19779761.1                                        2
     Case 18-50227   Doc 44   Filed 12/11/18   EOD 12/11/18 11:37:16       Pg 3 of 4



                                      ICE MILLER LLP


                                   By: /s/ Jeffrey A. Hokanson
                                      Jeffrey A. Hokanson (14579-49)
                                      One American Square, Suite 2900
                                      Indianapolis, Indiana 46282-0200
                                      Tel.: (317) 236-2236
                                      Fax: (317) 592-4809
                                      Email: Jeff.Hokanson@icemiller.com

                                      Counsel for Gregg Appliances, Inc.


                                      BINGHAM GREENEBAUM DOLL LLP


                                   By: /s/ Whitney L. Mosby
                                      Whitney L. Mosby (23691-49)
                                      Thomas C. Scherer (24-49)
                                      10 West Market Street, #2700
                                      Indianapolis, Indiana 46204
                                      Tel.: (317) 968-5469
                                      Fax: (317) 236-9907
                                      Email: wmosby@bgdlegal.com
                                      Email: tscherer@bgdlegal.com

                                      Counsel for The Official Committee of Unsecured
                                            Creditors for Gregg Appliances, Inc.


                                      FAEGRE BAKER DANIELS LLP


                                   By: /s/ Jay Jaffe
                                      Jay Jaffe
                                      600 East 96th Street, Suite 600
                                      Indianapolis, Indiana 46240
                                      Tel.: (317) 569-9600
                                      Fax: (317) 569-4800
                                      Email: jayjaffe@FaegreBD.com

                                      Counsel for Wells Fargo Bank, N.A. and
                                      GACP Finance Co., LLC




19779761.1                               3
     Case 18-50227      Doc 44     Filed 12/11/18    EOD 12/11/18 11:37:16         Pg 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2018 a copy of the foregoing Joint Motion to
Continue December 18, 2018 Pretrial Conference was filed electronically. Notice of this filing
will be sent to registered parties through the Court’s Electronic Case Filing System. Parties may
access this filing through the Court’s system.

                                                            /s/ Whitney L. Mosby
                                                            Whitney L. Mosby




19779761.1                                      4
